Citation Nr: 1512013	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUE

Entitlement to an earlier effective date for an award of service connection for multilevel degenerative disc disease (DDD) with spondylosis and mild spinal stenosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Service connection for a lower back injury was denied by the RO in a June 1974 rating decision.  The Veteran did not appeal the denial, and it became final.  In February 1977, October 1985, and March 1986, the Veteran submitted applications to reopen the claim of service connection for a back injury, and the RO continued the denial in February 1977, October 1985, and March 1986 rating decisions.

In April 1991, VA received correspondence from a United States Senator regarding the Veteran's claim for disability benefits.  VA responded in an April 1991 communication providing the Senator with a status update.

In March 2011, the Veteran submitted an application to reopen the claim of service connection for a back disability.  The RO reopened, and subsequently granted, the claim in a September 2011 rating decision, assigning an effective date of March 31, 2011.  Thereafter, the Veteran perfected an appeal contesting the effective date of his award, which is the subject of this decision.

In June 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a June 2013 communication, the Veteran waived RO consideration of any additional evidence, and requested that all such evidence be immediately forwarded to the Board for appellate review.


FINDINGS OF FACT

1.  In a June 1974 rating decision, the RO denied service connection for a lower back strain.  The Veteran did not appeal the decision.

2.  In February 1977, the Veteran sought to reopen his previously denied claim of service connection for a lower back disorder, and the RO continued the denial.  The Veteran did not appeal the decision.

3.  In October 1985, the Veteran sought to reopen his previously denied claim of service connection for a lower back disability, and the RO continued the denial.  The Veteran again sought to reopen the claim in March 1986, and in a March 1986 rating decision the RO continued the denial.  The Veteran did not appeal the March 1986 decision.

4.  In March 2011, the Veteran sought to reopen his previously denied claim of service connection for a back disability.  VA received the claim on March 31, 2011, and issued a rating decision in September 2011 granting service connection for multilevel DDD with spondylosis and mild spinal stenosis, effective March 31, 2011.

5.  There was no unadjudicated or informal claim pending prior to March 31, 2011 for entitlement to reopen the previously denied claim for service connection for a back disability.





CONCLUSION OF LAW

An effective date prior to March 31, 2011 for the award of service connection for multilevel DDD with spondylosis and mild spinal stenosis is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Regarding the Veteran's earlier effective date claim, as that appeal arises from the Veteran's disagreement with the initial effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted and the claim is substantiated, additional notice is not required for disagreements with effective dates, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  Notwithstanding, VA notified the Veteran in April 2011 and September 2011 correspondence of the information and evidence needed to substantiate and complete a claim for an earlier effective date for his service-connected back disability.  The claim for an earlier effective date was most recently readjudicated in January 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  VA afforded the Veteran a medical examination in June 2011 in connection with his claim, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history, as well as his lay statements.  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

In addition, the Veteran had the opportunity to present testimony at the June 2013 Travel Board hearing.  During the hearing, the Veterans Law Judge clarified the issue on appeal, explained the applicable concepts, and suggested the submission of evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Law and Analysis

The Veteran contends that he is entitled to an effective date earlier than March 31, 2011 for an award of service connection for multilevel DDD with spondylosis and mild spinal stenosis.  For the reasons that follow, the Board finds that an earlier effective date is not permitted by law, and the claim must be dismissed.

38 U.S.C.A. § 5110(a) governs the assignment of an effective date for an award of benefits.  Generally, when service connection is granted based on a claim which had been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1225 (Fed. Cir. 2003).

Once a decision on a claim becomes final, it cannot be challenged through a "freestanding" claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Knowles v. Shinseki, 571 F.3d 1167 (Fed. Cir. 2009) (rejecting freestanding "finality claim").

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim may include any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, provided that such informal claim identify the benefit sought.  38 C.F.R. § 3.155(a).

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

In this case, the RO awarded the Veteran service connection effective from March 31, 2011, the date VA received his most recent application to reopen the previously denied claim for service connection.  The Veteran has alleged that he is entitled to an earlier effective date, as the evidence demonstrates that his back symptoms are due to an injury he experienced during service and have manifested to a compensable degree since his separation from active duty.  However, because his claim constitutes a "freestanding" claim for entitlement to an earlier effective date and does not present an exception to the general rule of 38 U.S.C.A. § 5110(a), the Board finds that an earlier effective date is not warranted as a matter of law.

By way of background, the Veteran separated from active service in July 1971.  In December 1973, he filed a claim for service connection for a back injury, averring that he injured his back in an August 1970 incident when he was thrown from a truck after the truck struck a landmine.  In a June 1974 rating decision, the RO denied the claim.  The Veteran did not appeal, and the decision became final.

In February 1977, the Veteran submitted an application to reopen the previously denied claim for service connection for a back injury.  In a February 1977 rating decision, the RO continued the denial.  The Veteran did not appeal.  In October 1985 and March 1986, the Veteran again requested that his claim be reopened, and the RO continued the denial of service connection in each instance, finding no new and material evidence establishing that a back injury was incurred in service.  The March 1986 rating decision became final.

In conjunction with the March 2011 application to reopen, the Veteran submitted new and material evidence including MRI results from December 2009 which showed DDD, spinal sclerosis, stenosis, and sacroiliitis.  Additionally, the Veteran underwent a VA examination, in June 2011, during which the VA examiner reviewed the Veteran's statements and determined that the Veteran had multilevel DDD, stenosis, and spondylosis which was related to the August 1970 in-service back injury.  (In reaching this conclusion, the examiner specifically noted that service treatment records were silent regarding an in-service back injury.  The record demonstrates that no service records have been added to the record since January 1974, prior to the first rating decision denying service connection.)  On the basis of this medical evidence, the RO reopened the claim and granted service connection effective from the date of receipt of the claim, March 31, 2011.

Given the foregoing procedural history, the Board finds that there were no unadjudicated or informal claims pending prior to the Veteran's March 2011 application to reopen.  In addition, as discussed below, none of the statutory or regulatory exceptions to 38 U.S.C.A. § 5110(a) apply.  As such, an effective date that is earlier than the date of receipt of the Veteran's application to reopen is not permitted by law.

The Board notes again that, with regard to an application to reopen a previously denied claim for service connection, the effective date assigned (in the event the RO reopens and grants the claim) cannot generally be earlier than the date the claim was received by VA.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r); Sears, 16 Vet. App. at 247.  In this regard, the Board reiterates that the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

The Court has held in Rudd that 38 U.S.C.A. § 5110(a) precludes a veteran from receiving service-connected disability payments "earlier than the date of receipt of application therefore."  In this case, the pertinent date is when the Veteran filed his current claim to reopen (March 2011).  Simply put, absent a showing of clear and unmistakable error, the Veteran cannot receive an effective date for a time frame earlier than the receipt date of his application to reopen, even with new evidence supporting an earlier disability date.  See Rudd, 20 Vet. App. at 299.  To hold otherwise would also vitiate the rule of finality, the purpose of which is to "preclude repetitive and belated readjudication of veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Additionally, the Board is aware of the provisions of 38 C.F.R. § 3.156(c) which require earlier effective dates for claims that are reconsidered and substantiated based on service department records which were not associated with the record prior to a final decision on the claim.  Here, the Veteran has not averred, and the evidence does not reflect, the existence of newly-discovered service department records not previously considered by the RO which could serve as the basis for an earlier effective date.  Therefore, 38 C.F.R. § 3.156(c) is not applicable.

The Board also notes that this case does not present an exception to the general rule of 38 U.S.C.A. § 5110(a) regarding effective dates on grounds that a new basis for entitlement has been created through a "liberalizing" VA law.  See 38 U.S.C.A. § 5110(g) (if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question).  Here, the laws and regulations regarding service connection for the Veteran's back disability have not been amended so as to justify an earlier effective date.

In sum, while the Board is sympathetic to the Veteran's claim that his service-connected back problems preceded the effective date of his disability award, the record demonstrates no pending or unadjudicated claims prior to receipt of the March 2011 reopening application.  In addition, none of the statutory or regulatory exceptions to the general rule regarding effective dates, as stated in 38 U.S.C.A. § 5110(a), apply in this case.  Thus, as a matter of law, the effective date of the Veteran's award for service connection for multilevel DDD with spondylosis and mild spinal stenosis cannot be earlier than the date of VA's receipt of the application to reopen, March 31, 2011.

Accordingly, the Board finds that the Veteran's claim for entitlement to an effective date earlier than March 31, 2011 for an award of service connection for multilevel DDD with spondylosis and mild spinal stenosis is a "freestanding" claim that is not legally cognizable, and the Board will dismiss the claim as required by the VA laws and regulations by which it is bound.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).






ORDER

The claim for entitlement to an effective date earlier than March 31, 2011 for an award of service connection for multilevel DDD with spondylosis and mild spinal stenosis is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


